                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

TERRY CLARK,

                      Plaintiff,

       v.                                            Civil Action 2:19-cv-954
                                                     Chief Judge Edmund A. Sargus
                                                     Magistrate Judge Kimberly A. Jolson

CHILLICOTHE CORRECTIONAL
INSTITUTION, et al.,

                      Defendants.

                    REPORT AND RECOMMENDATION AND ORDER

       This matter is before the Court on Defendant Chillicothe Correctional Institution’s Motion

for Judgment on the Pleadings (Doc. 11) and Plaintiff’s Motion for Default Judgment (Doc. 12).

For the reasons that follow, it is RECOMMENDED that the Court GRANT Defendant

Chillicothe Correctional Institution’s Motion for Judgment on the Pleadings and DENY Plaintiff’s

Motion for Default Judgment. Further, counsel for Defendants is ORDERED to confer with

Plaintiff to assist him in determining the proper address at which Defendant Tisdale can be served.

I.     BACKGROUND

       Plaintiff Terry Clark is a state prisoner currently incarcerated at Ross Correctional

Institution. He was previously in the custody of Defendant Chillicothe Correctional Institution

(“CCI”). (Doc. 4 at 3). Defendant Ernie Tisdale was a correctional officer at Defendant CCI.

(Id.). Plaintiff alleges that on December 17, 2018, he was in the custody of Defendant CCI where

he “was a victim of a vicious violent attack by Correctional Officer Ernie Tisdale.” (Id.).

       He [Defendant Tisdale] was assisting another Correctional Officer. When
       Correctional Officer Ernie Tisdale came in contact with me he grabbed my arm
       bend it in a direction attempting to break my arm, Then he pressed on the back of
       my neck and choked me using the wall, The wall was lower then my chin. Last of
       his attack he pepper sprayed me he was so close to me it went directly in my eyes
         the was terrible. I had the pepper spray on my face so long I started seeing blue
         with my eyes closed. I was in fear of being blind. Tormented would be a light
         word to use of the situation. The reason I’m filing this lawsuit is because
         Correctional Officer Ernie Tisdale used excessive force then covered it up with
         lying in the reports.

(Id.).

         The Complaint (Doc. 4) was filed on March 26, 2019. On May 16, 2019, the summons for

Defendant Tisdale was returned unexecuted. (See Doc. 7). On June 6, 2019, Defendant CCI filed

a Motion for Leave to File Answer Instanter, Out of Time (Doc. 8), which the Court granted in its

June 7, 2019 Order (Doc. 10). Defendant CCI subsequently filed its Motion for Judgment on the

Pleadings (Doc. 11). The time to respond to the Motion has passed, and no response has been

filed. Defendant CCI’s Motion is therefore ripe for resolution. On July 24, 2019, Plaintiff filed a

Motion for Default Judgment (Doc. 12), which is addressed below.

II.      DEFENDANT CCI’S MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 11)

         Defendant CCI argues that Plaintiff’s claims against Defendant CCI should be dismissed

because (1) they are barred by the Eleventh Amendment and (2) Defendant CCI is not a person

subject to suit under § 1983.

         A. STANDARD OF REVIEW

         The Federal Rules of Civil Procedure provide that, “after the pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ.

P. 12(c). “Judgment may be granted under Rule 12(c) where the moving parties clearly establish

that no material issue of fact remains to be resolved and that they are entitled to judgment as a

matter of law.” Williamson v. Recovery Ltd. P’ship, No. 2:06-CV-292, 2010 WL 3769136, at *2

(S.D. Ohio Sept. 24, 2010) (citations omitted).




                                                  2
       In examining a motion for judgment on the pleadings under Rule 12(c), the Court uses the

same standard of review applied to a Rule 12(b)(6) motion to dismiss for failure to state a claim.

Mixon v. State of Ohio, 193 F.3d 389, 399–400 (6th Cir. 1999). Accordingly, the Court “must

construe the complaint in a light most favorable to plaintiffs, accept all well-pled factual

allegations as true, and determine whether plaintiffs undoubtedly can prove no set of facts in

support of those allegations that would entitle them to relief.” Bishop v. Lucent Tech., Inc., 520

F.3d 516, 519 (6th Cir. 2008) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005)). To

survive a motion for judgment on the pleadings, the “complaint must contain either direct or

inferential allegations respecting all material elements to sustain a recovery under some viable

legal theory.” Bishop, 520 F.3d at 519 (internal quotation marks omitted). Consequently, a

complaint that consists of “labels and conclusions” or “a formulaic recitation of the elements of a

cause of action” is insufficient. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       B. DISCUSSION

       Plaintiff attempts to bring a § 1983 claim against Defendants. State prisons, like Defendant

CCI, are “considered arms-of-the-State for Eleventh Amendment immunity purposes.” Garcia v.

Lorain Cty. Court of Common Pleas, No. 1:18-CV-00944, 2019 WL 1755649, at *4 (N.D. Ohio

Apr. 19, 2019) (collecting cases); see also Shafer v. Ohio Dep’t of Rehab. & Corr., No. 2:13-CV-

00731, 2013 WL 4479197, at *1 (S.D. Ohio Aug. 19, 2013) (“The Magistrate Judge finds that

defendants Ohio Department of Rehabilitation and Correction and Southeastern Correctional

Institution are arms of the State of Ohio that cannot be sued because the State has sovereign

immunity from a suit for money damages under the Eleventh Amendment to the Constitution of

the United States.”). Defendant CCI is, therefore, immune from suit. Further, Defendant CCI is

not a “person” for purposes of § 1983 liability. See Anderson v. Morgan Cty. Corr. Complex, No.



                                                3
15-6344, 2016 WL 9402910, at *1 (6th Cir. Sept. 21, 2016) (citing Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 65–71 (1989)) (“A state prison is not a ‘person’ subject to suit under § 1983.”).

For the foregoing reasons, it is RECOMMENDED that Defendant CCI’s Motion for Judgment

on the Pleadings be GRANTED.

III.   PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT (Doc. 12)

       Plaintiff moves for default judgment because Defendants failed to respond to the

Complaint within the time provided under the Rules. (Doc. 12 at 1–2). While Plaintiff recognizes

that Defendant CCI filed a Motion for Leave to File Answer Instanter, Out of Time, he notes that

Defendant CCI’s Motion was nine days out of time. (Id. at 2). The Court has already granted

Defendant CCI’s Motion, (see Doc. 9), and there is, therefore, no basis for the Court to grant

Plaintiff’s Motion for Default Judgment as a result. The Undersigned RECOMMENDS that

Plaintiff’s Motion for Default Judgment be DENIED accordingly.

IV.    DEFENDANT TISDALE

       On May 16, 2019, the Summons for Defendant Tisdale was returned unexecuted by

Defendant CCI because he was “no longer employed with the Chillicothe Correctional Institution.”

(Doc. 7 at 1). Counsel for ODRC is ORDERED to confer with Plaintiff to assist him in

determining the proper address at which Defendant Tisdale can be served. Additionally, Plaintiff

is ORDERED to submit completed summons and U.S. Marshal Form 285 for Defendant Tisdale

by August 26, 2019.

V.     CONCLUSION

       For the foregoing reasons, it is RECOMMENDED that the Court GRANT Defendant

Chillicothe Correctional Institution’s Motion for Judgment on the Pleadings (Doc. 11) and DENY

Plaintiff’s Motion for Default Judgment (Doc. 12). Further, for ODRC is ORDERED to confer



                                                  4
with Plaintiff to assist him in determining the proper address at which Defendant Tisdale can be

served. Additionally, Plaintiff is ORDERED to submit completed summons and U.S. Marshal

Form 285 for the Defendant Tisdale by August 26, 2019.          Finally, the Clerk’s Office is

DIRECTED to provide U.S. Marshall Form 285 to Plaintiff.



       IT IS SO ORDERED.


Date: July 29, 2019                                /s/ Kimberly A. Jolson
                                                   KIMBERLY A. JOLSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                               5
